This case was submitted to the jury on count 2 of the complaint, which should appear in the report.
It will be observed that the gravamen of the charge against defendant is that its conductor, in the circumstances described, failed to take preventive action, and this is described as "gross and wanton negligence." The charge is intended to impute to defendant's conductor more than any degree of negligence, "which can never mean other than the omission of action without intent, existing or imputed, to commit wrong." It imputes to the conductor — and has been so properly treated by the parties throughout the progress of this cause — that recklessness, or wantonness, or worse, which implies a willingness to inflict injury, or a willfulness in pursuing a course of conduct which would naturally or probably result in injury, or an intent to perpetrate wrong. Ga. Pac. Rwy. Co. v. Lee, 92 Ala. 262, 9 So. 230.
The wrong of which plaintiff complains occurred in the state of Illinois, where, it is gathered from the evidence, Jim Crow cars are prohibited and negro passengers on railroad trains are entitled to share accommodations with white passengers, without discrimination on account of race, color, or previous condition of servitude — a state of law and fact for which, of course, the defendant in this case can in no wise be held answerable.
It appeared without dispute that the negro woman in question was insane, and that she was in the keeping of a negro man, who *Page 516 
apologetically explained the situation to plaintiff, and exerted himself in some degree at least to control the conduct of his charge. Evidence for the plaintiff tended to show that the negro woman got on the train in Chicago, where plaintiff, about 8 o'clock in the evening, took passage with a ticket for Birmingham, and that at that time she was talking loudly and profanely. Defendant, on the other hand, offered to show that the negro woman and her attendant were traveling on a ticket from Indianapolis to Jackson, Tenn., and that she boarded the train at Effingham, some 200 miles south of Chicago. Plaintiff, in company with her husband and an infant child, traveled in a chair car, in which there were a number of other passengers, white and black, and she testified that she was disturbed by the insane woman during the night, giving details of the woman's language and behavior, which must have been very distasteful to her. We do not, however, find any evidence in the record which would warrant the conclusion that plaintiff was at any time in danger of physical harm. At a point which defendant's witnesses tended to locate at about 30 minutes before the train reached Cairo, or Cairo Junction, a place on the border line between Illinois and Kentucky, and at an early hour in the morning, plaintiff sent the porter for the conductor, and to the latter complained of the insane woman's presence and behavior. The conductor, according to plaintiff's testimony, answered her complaint by saying, in effect, that he was "awfully sorry," that he was not the conductor who let the woman on the train, and that as soon as the train got to Mason and Dixon's Line he would put her in the Jim Crow car. The conductor's version of what passed between himself and plaintiff was that she told him that she was being disturbed by the crazy woman, and asked how far it was before the negroes would have to get out of that car; that he told her that Cairo Junction was the next stop, and that she said she would be very glad, that she was afraid of crazy negroes; to which he replied that he was sorry, and would transfer (the negroes) at Cairo Junction, just as quick as the law permitted. Accordingly at Cairo the negroes were put into another car.
A carrier cannot absolutely refuse transportation to insane persons. These people must be carried to the asylums, if nowhere else. The carrier has the right to require that such a passenger be in charge of a competent attendant; upon it rests the duty of exercising a high degree of care that he do no harm to other passengers, and, if it be found necessary to the reasonable safety and comfort of other passengers, such passenger may be removed from the train at the first station where he may be properly cared for. L.  N. R. R. Co. v. Brewer, 147 Ky. 166, 143 S.W. 1014, 39 L.R.A. (N.S.) 647, Ann. Cas. 1913D, 151; Meyer v. St. L., I. M.  S. Ry. Co., 54 Fed. 116, 4 C.C.A. 221.
But the complaint in this case goes beyond the allegation of simple negligence; it alleges wanton wrong; and by it plaintiff's case must stand or fall. It is matter of serious doubt that the evidence shows any cause of offense to plaintiff after her complaint to the conductor, or any reason why, thereafter, the conductor should have done more than he did. But the testimony has suffered some change in the process of being reduced to the form of a continuous narrative, questions being omitted, and it may therefore be conceded that in its original form it afforded some sort of warrant for the inference that, within the time limited by the descriptive allegations of the complaint, the conductor wantonly failed in the performance of his duty to plaintiff and other passengers on the car; but if there was no such wanton failure, if the conductor, acting in good faith and with a purpose not to fail in extending such protection as was reasonably in his power, did his best to that end, then it is clear that plaintiff was not entitled to recover on her complaint. The evidence warranted a submission to the jury of defendant's version of its conductor's action in the premises as being, in his honest judgment, the best that could be done in the circumstances, and, if so, a complete answer to the charge alleged in the complaint.
Appellee contends that, even though the charge in question (charge 5 refused to defendant) should have been given, its refusal should not work a reversal, for the reason that the same proposition, substantially, was laid down by the court in its oral charge to the jury; but we do not so find. To the contrary, not only was the substance of this proposition not stated to the jury, but the court seemed to dwell upon its definition of negligence, simple negligence, and this, in addition to the general atmosphere of the case, in our judgment, rendered it both proper and needful and that the defendant should have the benefit of the charge in question.
Plaintiff traveled, as we have already noted, in a chair car with her husband and a small child. The entire journey through the state of Illinois was made at night. The train carried also several sleeping cars, a smoker, and a baggage car, but no other day coach. The sleeping cars had drawing rooms. Appellant requested several charges, stating, in substance, separately, that if the jury believed the evidence defendant was under no duty to move the crazy woman (1) into a sleeping car, or (2) into the smoker, or (3) into the baggage car. The refusal of each of these charges is assigned for error. We think it may be accepted as the law of this case that, while it was the duty of the defendant company to take every reasonable precaution to prevent annoyance or injury to other passengers by the crazy woman — and this would include the duty of providing another place *Page 517 
for her, if any such place were reasonably available on the train, or even putting her off the train at some place where she could be cared for, if that appeared to be necessary — still, defendant had no moral or legal right to shift the annoyance or prospective danger of such a presence from plaintiff and other passengers in the coach with her to others equally entitled to protection. By the allegations of the complaint plaintiff assumed the burden of proof in this matter, and our judgment is that she failed to show that, after notice of that conduct of the crazy woman of which plaintiff complained, and "with ample time and opportunity to take some action to prevent a continuation," defendant "wantonly failed, refused, or declined" to remove the woman to some other part of the train, though, possibly, it was open to the jury to infer that she might have been better restrained in the car where she was, or even that she might have been put off the train at a proper place. Upon the whole, the question of defendant's management of the crazy woman was one of judgment and discretion, and, if the judgment and discretion of its agent in charge of the train was exercised in good faith, defendant was not guilty as charged in the complaint.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and BROWN, JJ., concur.